UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K /A (Amendment No. 1) (Mark One) x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended March 31, 2011 Or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 001-34203 Conforce International, Inc. (Exact name of registrant as specified in its charter) Delaware 68-6077093 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 51A Caldari Road 2nd Floor Concord, OntarioL4K 4G3 Canada (Address of principal executive offices) (Zip Code) (416) 234-0266 (Registrant’s telephone number, including area code) Securities registered under Section 12(b) of the Act: None Securities registered under Section 12(g) of the Act: Title of each class to be so registered Name of each exchange on which each class is to be registered Common stock, par value $0.0001 Over-the-Counter/Pink Sheets Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes o No þ Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. Yes o No þ Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes þNo o Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§ 229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o (Do not check if smaller reporting company) Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yes o No þ As of March 31, 2011, there were 160,120,049 shares of our common stock issued and outstanding with a market value of $0.40 per share as at June 29, 2011 DOCUMENTS INCORPORATED BY REFERENCE None. TABLE OF CONTENTS ITEM 1.BUSINESS. 3 ITEM 1B. UNRESOLVED STAFF COMMENTS. 9 ITEM 2.PROPERTIES. 9 ITEM 3.LEGAL PROCEEDINGS. 9 ITEM 4.(REMOVED AND RESERVED) ITEM 5.MARKET FOR REGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES. 9 ITEM 6.SELECTED FINANCIAL DATA 10 ITEM 7.MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS. 10 ITEM 7A.QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK. 14 ITEM 8.FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA. 14 ITEM 9.CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURE 14 ITEM 9A.CONTROLS AND PROCEDURES. 15 ITEM 9A(T).CONTROLS AND PROCEDURES. 15 ITEM 9B.OTHER INFORMATION. 16 ITEM 10.DIRECTORS, EXECUTIVE OFFICERS AND CORPORATE GOVERNANCE. 16 ITEM 11.EXECUTIVE COMPENSATION. 17 ITEM 12.SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT AND RELATED STOCKHOLDER MATTERS. 17 ITEM 13.CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS AND DIRECTOR INDEPENDENCE. 18 ITEM 14.PRINCIPAL ACCOUNTING FEES AND SERVICES. 18 ITEM 15.EXHIBITS, FINANCIAL STATEMENT SCHEDULES. 18 PART I ITEM 1.BUSINESS. BUSINESS DEVELOPMENT Conforce International, Inc. is a Delaware corporation headquartered in Concord, Ontario, Canada. Unless otherwise noted, references in this 10K report to “Conforce International, Inc.,” “Conforce,” “CFRI,” the “Company,” “we,” “our” or “us” means Conforce International, Inc.Our principal place of business is located at 51A Caldari Road, 2nd Floor, Concord, OntarioL4K 4G3Canada. Our telephone number is (416) 234-0266. Management of Conforce has been in the shipping container business repairing,selling or storing containers for over 25 years. The Company has been engaged in the research and development of a polymer based composite shipping container and highway trailer flooring product.As a result, the Company has developed EKO-FLOR. The Company is now outfitting its new manufacturing facility in Peru, Indiana for the production of EKO-FLOR for the North American highway trailer market. EKO-FLOR xcs, the first version of the container product, was officially introducedto the container industry on December 5, 2006 at the 31st annual Intermodal Conference inHamburg, Germany, the world’s leading shipping container event. Based on the initial reception to the composite, the Company learned that the industry was interested in a composite alternative, however, the product needed to weigh less than the current wood standard. Based on this feedback, Conforce continued to refine its product and as a result, it was able to introduce a lighter, less expensive version, EKO-FLOR cs-2, in December 2007 at the Intermodal Show in Amsterdam, Netherlands. Based on industry feedback related to the surface coating, the Company continued to develop the product until it was able to officially launch EKO-FLOR cs-4 in December 2008. Conforce introduced its latest light-weight version tocustomers during a series of meetings held in Hamburg, Germany, the location of the 2008Intermodal Conference. The meetingswere scheduled with shipping lines and container lessorswho ranked in the top ten in terms ofvolume purchases of new build containersin their respective business segments. Of the potential customers in attendance, only one had previously conducted dry-land testing of the EKO-FLOR product at a production facility in China. Such testing was conducted using internal methods consistent with random tests conducted on new build containers equipped with wood floors. The companies in attendance were solicited based on their on-going interest in the product and their willingness during 2007 and 2008 to provide feedback to Conforce so that the Companycould make improvementsto the product in the areas of weight and surface coatings.During and followingthe meetings,orders were placed for ocean-going trials of EKO-FLOR cs-4.(The difference in the product versions described above has been more fully explained in the Principal Products section of this document). In 2009, the Company introduced its composite panels to the North American highway trailer industry. As a result, the Company entered into discussions with eight of the largest trailer manufacturers in North America. By September 2009, trial orders for internal platform testing were placed by these manufacturers. Throughout 2009, the Company established its production and development centre in Concord, Ontario, in order to optimize and produce the panels required for trials. EKO-FLOR panels for trailer (EKO-FLOR xts) trials were delivered in January 2010, while container (EKO-FLOR cs4) trial panels were delivered between March and June 2010. The Company has received positive expressions of interest from its trailer and container customers. In March 2010, its product was TTMA RP37 certified for use in highway trailers. The Company’s product was featured at the mid-America Trucking Show in Louisville Kentucky in March 2010 and based on industry feedback from the show, and customer evaluations of EKO-FLOR xts, the Company expects to receive a combination of volume commitments, letters of intent, supply agreements and other similar written commitments. As such, in October 2010 the Company raised, by way of private placement, gross proceeds of $2 million dollars. From these proceeds, the Company purchased a 155,000 square foot building in Peru, Indiana in order to establish its US manufacturing operations for the production of xts highway trailer panels. In February 2011, the Company, by way of private placement, raised an additional $7.5 million dollars to equip its facility in Peru, Indiana. At full capacity, the facility can produce flooring to equip approximately 70,000 full sized 53’ highway trailers. The Company expects to ramp up production volume in calendar third quarter of 2011 with full production commencing in or around calendar fourth quarter of 2011. Management of the Company is satisfied that it is adequately funded to execute the build out and production ramp up of the Peru, Indiana facility, and does not anticipate further funding requirements. As of March 31, 2011, the development centre in Concord was closed in favor of consolidating all development and manufacturing activities in the Peru, Indiana facility.
